Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2022 has been entered.
 
Claim Interpretation
Applicant has made the definition of the term “web” in the specification and claims clear on record in the remarks filed 06/21/2022.  “Binderless means that the fibrous material, web, and/or pack comprises 99% glass only or 99% or 100% glass plus inert content” in view of paragraph [0054] of the specification. As Applicant points out in said remarks, Page 4 the claims are given the broadest reasonable interpretation in view of the specification.  For the purpose of this examination the “binderless web” is defined as recited in [0054] of the specification as originally filed.  There is no definite definition of a “binder” thus [0054] is what Examiner deems fit to define “binderless web” giving the claims the broadest reasonable interpretation in view of the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1, 3, 13,15, 19-25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mohammadi (US 2003/0208891) and further in view of Forsten et al. (US 4361619).
Regarding claim 1, Mohammadi discloses a continuous method (see at least the title) for forming a pack of glass fibers (Fig 3), the continuous method comprising:
forming glass fibers from the molten glass (at least [0027], Example 1, claim 2);
forming a binderless web (50) of glass fibers from the glass fibers
the binderless web of glass fibers having a thickness  of 0.5cm, equivalent 0.19685 inches [0022]  which overlaps with the claimed range of 0.1 to 0.5 inches the web layer;
MPEP 2144.05 states In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range."). 

Routine Optimization

Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges  is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges  of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.

Alternatively, it would be obvious to one of ordinary skill in the art to discover the optimal thickness as motivated by the desired thickness as desired for a particular application [0022].
lapping the binderless web of glass fibers to form a layered pack of glass fibers, said layered pack (60) of glass fibers consisting essentially of glass fibers, the glass fibers are woven together wherein the mechanically entangling comprises needling, thus lapping given the broadest reasonable interpretation, which is mechanically entangling the glass fibers of the layered pack of glass fibers [0024] the layered pack of glass fibers is free of any material that may bind because Mohammadi does not require a binder and states [0023]-[0025].
Mohammadi is considered to lap the layered pack of glass fibers given the broadest reasonable interpretation inf view of the specification, Alternatively analogous art of forming layered fibers (at least title) Forsten indicates layered bats of fibers  are formed by crosslapping, combining layers of the batt to form a layered batt of desired thickness.  It would be obvious to one of ordinary skill in the art by cross lapping as is known in the art as motivated to form a layered batt of fibers (Col 1; lines 59-63).
Mohammadi discloses forming the webs (50) into the layered pack (60) of glass fibers has thickness of  0.25 to 2 inches [0026] which overlaps with 0.75 inches to less than 2 inches as discussed above.
Mohammadi discloses the glass fibers having a diameter of about 9-12 microns and a length of about 0.5 and 2 inches [0018] which overlaps 
Mohammadi does not explicitly state melting glass into molten glass however this is inherent to one skilled in the art for manufacturing glass fibers as shown in Fig 3 and furthermore stated as the typical fibers made by Owens Corning [0018];
the melting, forming, and lapping steps occur without substantial breaks in production because there is no disclosure or figures of breakage.
Regarding claim 3, Mohammadi does not explicitly state the binderless web pack of glass fibers has an area weight within the range of 0.10 to 0.38 pounds per square foot however Mohammadi suggests the stacked web layers of woven fibers form a finished stack of 0.25-2 inches in thickness and 4-10 layers.  
MPEP 2144.04 states 
The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant
the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced
It would be obvious to one skilled in the art to determine the number of webs (50), or duplication of parts, for the final stack (60) and thus the final shape and dimensions as motivated by Mohammadi who suggests the number of web layers in the stack may vary [0026] as motivated in size, or area by the desired environment [0027].
Regarding claim 13, Mohammadi discloses a continuous method for forming a pack of glass fibers (Fig 3), the continuous method comprising:
forming glass fibers from the molten glass (at least [0027], Example 1, claim 2);
forming a binderless web (50) of glass fibers from the glass fibers
the binderless web of glass fibers having a thickness of 0.5cm, equivalent 0.19685 inches [0022]  which overlaps with the claimed range of 0.1 to 0.5 inches the web layer;
MPEP 2144.05 states In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range."). 

Routine Optimization

Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges  is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges  of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.

Alternatively, it would be obvious to one of ordinary skill in the art to discover the optimal thickness as motivated by the desired thickness as desired for a particular application [0022].
lapping the binderless web of glass fibers to form a layered pack of glass fibers, said layered pack (60) of glass fibers consisting essentially of glass fibers, the glass fibers are woven together wherein the mechanically entangling comprises needling, which is mechanically entangling the glass fibers of the layered pack of glass fibers [0024] the layered pack of glass fibers is free of any material that may bind because Mohammadi does not require a binder and states [0023]-[0025].
Mohammadi discloses forming the webs (50) into the layered pack (60) of glass fibers has thickness of  0.25 to 2 inches [0026] which overlaps with 0.75 inches to less than 2 inches as discussed above.
Mohammadi discloses the glass fibers having a diameter of about 9-12 microns and a length of about 0.5 and 2 inches [0018] which overlaps 
Mohammadi does not explicitly state melting glass into molten glass however this is inherent to one skilled in the art for manufacturing glass fibers as shown in Fig 3 and furthermore stated as the typical fibers made by Owens Corning [0018] there would necessarily be cooling or there would not be fibers as disclosed by Mohammadi but there would rather be molten glass;
the melting, forming, and lapping steps occur without substantial breaks in production because there is no disclosure or figures of breakage.
Mohammadi does not explicitly state the pack of glass fibers comprises any other composition than glass, furthermore Mohammadi suggests Owens Corning fibers [0018] thus meeting the limitation 99% to 100% glass or 99% to 100% glass and inert content that does not bind the glass fibers together
Regarding claim 15, Mohammadi does not explicitly state the binderless web pack of glass fibers has an area weight within the range of 0.10 to 0.38 pounds per square foot however Mohammadi suggests the stacked web layers of woven fibers form a finished stack of 0.25-2 inches in thickness and 4-10 layers.  
MPEP 2144.04 states 
The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant
the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced
It would be obvious to one skilled in the art to determine the number of webs (50), or duplication of parts, for the final stack (60) and thus the final shape and dimensions as motivated by Mohammadi who suggests the number of web layers in the stack may vary [0026] as motivated in size, or area by the desired environment [0027].
Regarding claim 19, Mohammadi discloses multiple webs (50) without a binder, thus a first portion of the binderless web is disposed at a top surface of the pack, and a second portion of the binderless web is disposed at a bottom surface of the pack, see (60).
Regarding claim 20, Mohammadi discloses multiple webs (50) without binders wherein a first portion of the binderless web is disposed at a top surface of the pack, and a second portion of the binderless web is disposed at a bottom surface of the pack.
Regarding claims 21-22, the specification as originally filed nor the claims do not require a particular direction to the fibers, nonetheless direction of specific fibers or webs relative to another  thus Mohammadi discloses the step of lapping the binderless web of glass fibers comprises cross-lapping (Fig 4, claim 4).
Regarding claims 23-24, Mohammadi  does not explicitly state the width of the binderless web pack of glass fibers (60) however Mohammadi suggests the stacked web layers of woven fibers form a finished stack of 0.25-2 inches in thickness and 4-10 layers.  
MPEP 2144.04 states 
The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant

It would be obvious to one skilled in the art to determine the size of webs (50) for the final stack (60) and thus the final shape and dimensions as motivated by Mohammadi who suggests the number of web layers in the stack may vary [0026] as motivated in size, or area by the desired environment [0027].
Regarding claim 25, Mohammadi discloses a continuous method (see at least title) for forming a pack of glass fibers (Fig 3), the continuous method comprising:
forming glass fibers from the molten glass (at least [0027], Example 1, claim 2);
forming a binderless web (50) of glass fibers from the glass fibers
the binderless web of glass fibers having a thickness of 0.5 cm, equivalent 0.19685 inches [0022]  which overlaps with the claimed range of 0.1 to 0.5 inches the web layer;
Mohammadi discloses a density of 2.54g/cm3  or about .04lb/ft3 [0027].
MPEP 2144.05 states In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range."). 

Routine Optimization

Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges  is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges  of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.

Alternatively, it would be obvious to one of ordinary skill in the art to discover the optimal thickness as motivated by the desired thickness as desired for a particular application [0022].  One skilled in the art would also be motivated to determine the optimal density for the desired thermal conductivity [0027]
Entangling the binderless web of glass fibers to form a layered pack of glass fibers, said layered pack (60) of glass fibers consisting essentially of glass fibers, the glass fibers are woven together wherein the mechanically entangling comprises needling, which is mechanically entangling the glass fibers of the layered pack of glass fibers [0024] thus lapping given the broadest reasonable interpretation, 
the layered pack of glass fibers is free of any material that may bind because Mohammadi does not require a binder and states [0023]-[0025].
Mohammadi discloses forming the webs (50) into the layered pack (60) of glass fibers has thickness of  0.25 to 2 inches [0026] which overlaps with 0.75 inches to less than 2 inches as discussed above.
Mohammadi discloses the glass fibers having a diameter of about 9-12 microns and a length of about 0.5 and 2 inches [0018] which overlaps 
Mohammadi does not explicitly state melting glass into molten glass however this is inherent to one skilled in the art for manufacturing glass fibers as shown in Fig 3 and furthermore stated as the typical fibers made by Owens Corning [0018] there would necessarily be cooling or there would not be fibers as disclosed by Mohammadi instead there would be molten glass;
the melting, forming, and lapping steps occur without substantial breaks in production because there is no disclosure or figures of breakage.
	Mohammadi is considered to lap the layered pack of glass fibers given the broadest reasonable interpretation inf view of the specification, Alternatively analogous art of forming layered fibers (at least title) Forsten indicates layered bats of fibers  are formed by crosslapping, combining layers of the batt to form a layered batt of desired thickness.  It would be obvious to one of ordinary skill in the art by cross lapping as is known in the art as motivated to form a layered batt of fibers (Col 1; lines 59-63).

Response to Arguments
Applicant's arguments filed 10/06/2022 have been fully considered but they are not persuasive. Applicant argues features are cited in the rejection however missing from the prior art.  
Applicant argues Examiner points to Fig 3 of Mohammadi as a method however the Figure is an apparatus.  
Examiner disagrees with this argument; a skilled artisan would know the apparatus of Fig 3 is performing a process or method.  To further emphasize this the rejection above cites the title of Mohammadi which states “method”, [0024] discusses Fig 3 having steps thus a method.
Applicant argues the office infers the process is continuous because there are no express breaks and one example is the hopper of Mohammadi and that storage in the hopper implies production breaks.  There is nothing in the present specification that indicates what constitutes as a continuous process that prohibits a hopper from the process.  Even if a hopper is involved a skilled artisan would know that hoppers can continuously feed materials or continuously be fed materials, such as batch hoppers, fiber hoppers.
MPEP 2111.03 expressly indicates 
The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) ("[L]ike the term ‘comprising,’ the terms ‘containing’ and ‘mixture’ are open-ended."). Invitrogen Corp. v. Biocrest Manufacturing, L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) ("The transition ‘comprising’ in a method claim indicates that the claim is open-ended and allows for additional steps."); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997) ("Comprising" is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.); Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) ("comprising" leaves "the claim open for the inclusion of unspecified ingredients even in major amounts"). In Gillette Co. v. Energizer Holdings Inc., 405 F.3d 1367, 1371-73, 74 USPQ2d 1586, 1589-91 (Fed. Cir. 2005), the court held that a claim to "a safety razor blade unit comprising a guard, a cap, and a group of first, second, and third blades" encompasses razors with more than three blades because the transitional phrase "comprising" in the preamble and the phrase "group of" are presumptively open-ended. "The word ‘comprising’ transitioning from the preamble to the body signals that the entire claim is presumptively open-ended."
Thus nothing in the claims giving their broadest reasonable interpretation prohibits a hopper from being included nor distinguishes the claimed process from being “continuous”.
Applicant argues that fact that [0022] indicates the web is cut and stacked rather than lapping the web.  One of ordinary skill in the art would consider laying the stacked mat layers to be lapping, such as overlapping.  In the interest of compact prosecution Forsten is cited as layering glass fiber matts viz “crosslapping” well known in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 4390574 glass fibers lapping
US 4468505 “conventional fiber lapping”
US 5595585 continuous fibers formed into mats from (11) directly lapped (Fig 1) then shaped and cut (order of operations)
US 5603743 lapping of fiber flow
US 5609934 lapping need not rearrange direction- layering fiber mats is lapping
US 59762434 claims- lapping equal substitution to needling or carding






Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741